UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WILFREDO GONZALEZ-LORA,                               :
                                                       :
                        Plaintiff,                     :
                                                       :
                v.                                     :        Civil Action No. 15-1711 (CKK)
                                                       :
 DEPARTMENT OF HOMELAND SECURITY,                      :
                                                       :
                                                       :
                        Defendant.                     :


                                     MEMORANDUM OPINION

       On June 29, 2016, the defendant, by counsel, filed a motion to dismiss the complaint

[ECF No. 14]. Because a ruling on the motion to dismiss potentially could dispose of this case,

the Court advised the pro se plaintiff of his obligations under the Federal Rules of Civil

Procedure and the rules of this Court. Specifically, the Court warned the plaintiff that, if he

failed to file an opposition or other response to the defendant’s motion by July 29, 2016, the

Court would treat the motion as conceded. To date, the plaintiff has not filed an opposition or a

motion for more time to do so. Accordingly, the Court will grant the defendant’s motion as

conceded and will dismiss this action. An Order is issued separately.




                                              /s/
DATE: August 12, 2016                         COLLEEN KOLLAR KOTELLY
                                              United States District Court Judge